Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 07/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 07/17/2020 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claim 1 and any related dependent claims that may apply include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
ALLOWABLE SUBJECT MATTER
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by HATANO (U.S. Publication 2013/0010084) 
As to claim 1, HATANO discloses an image processing device comprising: a first imaging unit (1R, Fig. 1 & [0012-0014] discloses a right eye image capture unit) that takes a first image in accordance with a first synchronization signal; a second imaging unit (1L, Fig. 1 & [0012-0014] discloses a left eye image capture unit) that takes a second image in accordance with a second synchronization signal; an area of interest setting unit that sets an area of interest that represents a region to which attention is to be paid (S4, Fig. 14 & [0180-0182] discloses detecting facial regions of the left and right target object image) ; a phase difference setting unit that sets a phase difference for the first synchronization signal and the second synchronization signal that synchronizes imaging timing of the first imaging unit and the second imaging unit with respect to the area of interest in the first image and a region in the second image that corresponds to the area of interest (S5, Fig. 14 & [0180-0181] discloses detecting an amount of vertical displacement between points of attention in the detected face regions); and a synchronization signal generation unit (3, Fig. 1 & Abstract discloses a frame synchronizing drive controller to reduce as close to zero as possible an amount of vertical displacement (e.g. phase difference) between a framing position of a target object in the left eye and a frame position of a target object image in the right eye.) that generates the first synchronization signal and the second synchronization signal on the basis of the phase difference.
As to claim 2, HATANO discloses everything as disclosed in claim 1. In addition, HATANO discloses wherein the area of interest setting unit sets the area of interest according to a ([0018, 0141, 0147, 0156] discloses compensating for temporal differences when the target object is moving)
As to claim 3, HATANO discloses everything as disclosed in claim 2. In addition, HATANO discloses a geometric correction amount calculation unit that calculates a geometric correction amount of the second image corresponding to the first image with respect to the area of interest, wherein the phase difference setting unit sets a phase difference according to the geometric correction amount. ([0018, 0141, 0147, 0156] discloses compensating for temporal differences when the target object is moving)
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over
HATANO (U.S. Publication 2013/0010084) in view of SHIGA et al. (U.S. Publication 2017/0267178)
As to claim 4, HATANO discloses everything as disclosed in claim 2 but is silent to a vehicle speed sensor that measures speed of an own vehicle, wherein the area of interest setting unit sets the area of interest according to speed of an own vehicle.
However, SHIGA’s [0233-0235] & Fig. 20(a), Fig. 20(b) discloses a vehicle speed sensor that measures speed of an own vehicle, wherein the area of interest setting unit sets the area of interest according to speed of an own vehicle.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify HATANO’s disclosure to include the above limitations in order to users abreast of relative threat of surrounding vehicles. 
As to claim 5, HATANO in view of SHIGA discloses everything as disclosed in claim 4 but is silent to wherein the area of interest setting unit sets a vicinity of a center of an optical axis of the first imaging unit in the first image as the area of interest in a case of high-speed traveling in which the speed of the own vehicle is equal to or higher than predetermined speed, and sets a surrounding unit of the first image as the area of interest in a case of low-speed traveling in which the speed of the own vehicle is lower than the predetermined speed.
However, SHIGA’s [0233-0235] & Fig. 20(a), Fig. 20(b) discloses wherein the area of interest setting unit sets a vicinity of a center of an optical axis of the first imaging unit in the first image as the area of interest in a case of high-speed traveling in which the speed of the own vehicle is equal to or higher than predetermined speed, and sets a surrounding unit of the first image as the area of interest in a case of low-speed traveling in which the speed of the own vehicle is lower than the predetermined speed.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify HATANO in view of SHIGA’s disclosure to include the above limitations in order to tier driver threats. 
7, HATANO in view of SHIGA discloses everything as disclosed in claim 3 but is silent to a scene determination unit that detects a state of emergency braking, wherein the area of interest setting unit fixes the area of interest and calculates the geometric correction amount in a case where a state of emergency braking is detected.
However, SHIGA’s [0223] discloses a scene determination unit that detects a state of emergency braking, wherein the area of interest setting unit fixes the area of interest and calculates the geometric correction amount in a case where a state of emergency braking is detected.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify HATANO in view of SHIGA’s disclosure to include the above limitations in order to keep driver focused on latest threats. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over HATANO (U.S. Publication 2013/0010084) in view of OGAWA (U.S. Publication 2009/0115864)
As to claim 6, HATANO discloses everything as disclosed in claim 2 but is silent to wherein, in a case where a target object to which predetermined priority is assigned is detected, the area of interest setting unit sets a region where the target object to which predetermined priority is assigned is detected as the area of interest.
However, OGAWA’s [0118], Fig. 10a & corresponding disclosure discloses wherein, in a case where a target object to which predetermined priority is assigned is detected, the area of interest setting unit sets a region where the target object to which predetermined priority is assigned is detected as the area of interest.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify HATANO’s disclosure to include the above limitations in order to provide optimum imaging parameters around regions of interest. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over HATANO (U.S. Publication 2013/0010084) in view of OGAWA (U.S. Publication 2009/0115864) as applied in claim 6 above, further in view of Lubbers (U.S. Patent 9,884,585)
As to claim 8, HATANO in view of OGAWA discloses everything as disclosed in claim 6. In addition, HATANO discloses wherein, in a case where a pedestrian is detected as the target object, the area of interest setting unit sets the phase difference so as to synchronize imaging timing of the first imaging unit and the second imaging unit at a position of a head of the pedestrian.
However, Lubber’s Column 5 Lines 53-Column 6 Line 20 discloses wherein, in a case where a pedestrian is detected as the target object, the area of interest setting unit sets the phase difference so as to synchronize imaging timing of the first imaging unit and the second imaging unit at a position of a head of the pedestrian. (See wherein a pedestrians head is used in triangulation (e.g. phase difference) to ascertain a distance between vehicle 101 and object 102)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify HATANO’s disclosure to include the above limitations in order to determine best distances and best focused images. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over HATANO (U.S. Publication 2013/0010084) in view of Design Choice 
9, HATANO discloses everything as disclosed in claim 3 is silent to a scene determination unit that detects a region for which disparity cannot be calculated, wherein, in a case where a region for which disparity cannot be calculated is detected, the geometric correction amount calculation unit calculates the geometric correction amount with respect to a region except for the region for which disparity cannot be calculated in the area of interest.
However, it would have been an obvious matter of design choice to a scene determination unit that detects a region for which disparity cannot be calculated, wherein, in a case where a region for which disparity cannot be calculated is detected, the geometric correction amount calculation unit calculates the geometric correction amount with respect to a region except for the region for which disparity cannot be calculated in the area of interest since the applicant has not disclosed that a scene determination unit that detects a region for which disparity cannot be calculated, wherein, in a case where a region for which disparity cannot be calculated is detected, the geometric correction amount calculation unit calculates the geometric correction amount with respect to a region except for the region for which disparity cannot be calculated in the area of interest solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a scene determination unit that detects a region for which disparity cannot be calculated, wherein, in a case where a region for which disparity cannot be calculated is detected, the geometric correction amount calculation unit calculates the geometric correction amount with respect to a region except for the region for which disparity cannot be calculated in the area of interest for the advantage of calculating geometric correction.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661